Citation Nr: 0208376	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1961 and from  August 1962 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO decision which denied 
service connection for a cervical spine disorder and a right 
shoulder disorder.  In April 2002, a hearing was held at the 
RO before a traveling member of the Board.


FINDINGS OF FACT

1.  The veteran's current cervical spine disorder, including 
cervical myalgia with bone demineralization, began years 
after service and was not caused by any incident of service.

2.  The veteran's current right shoulder disorder, including 
right shoulder capsulitis, began years after service and was 
not caused by any incident of service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 
&. Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A right shoulder disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 
&. Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1957 to 
February 1961 and from  August 1962 to August 1978, at which 
point he retired based on completing 20 years of service.  
His service medical records do not show any complaints or 
findings of a cervical spine or right shoulder disorder.  A 
physical examination, performed in November 1976, noted 
normal findings concerning the veteran's spine and upper 
extremities.  A statement of physical condition, dated in 
August 1978, noted that the veteran had voluntarily consented 
to a waiver of his separation physical.  

In September 1978, the veteran filed a claim seeking, in 
part, service connection for a back disorder and arthritis.  

In April 1979, a VA examination noted the veteran's 
complaints of hurting in his neck and back, and he felt he 
had arthritis in these areas.  Physical examination revealed 
no abnormalities of the cervical or lumbar spine.  Range of 
motion testing of these areas was within normal limits.  X-
rays of the cervical and lumbar spine were normal.  The 
examination report concluded with a diagnosis of no arthritis 
found.

In April 1979, the RO denied service connection for a back 
disorder and arthritis, and the veteran did not appeal.

In October 1998, the veteran filed his claim seeking service 
connection for neck and right shoulder disorders.  

In December 1998, the RO sent correspondence to the veteran 
informing him that it would obtain VA treatment records.  The 
letter also requested information from the veteran regarding 
all treatment he has received for these conditions both 
during and since his discharge from the service.

VA medical treatment reports include a report of X-rays of 
the cervical spine in July 1998 noting normal findings except 
for minimal osteopenia.  X-rays of the right shoulder in July 
1998 were normal.  In October 1998, the veteran complained of 
neck pain going down his arms, particularly the right one.

In January 1999, a VA physical examination was conducted.  
The report noted the veteran's narrative history of pain and 
stiffness in the neck beginning in 1963 or 1964.  The veteran 
could not recall having received any treatment for this 
condition.  It was noted that he was currently working in law 
enforcement.  Physical examination revealed a complete range 
of motion in the cervical spine and right shoulder.  The 
examiner noted that he did not believe the bone density 
pattern was secondary to the neck condition.  The impressions 
were cervical myalgia with referred pain of the upper 
extremities, right shoulder capsulitis (recurrent or 
intermittent), and bone demineralization.  

In March 2001, the RO sent correspondence to the veteran 
pursuant to the Veteran's Claims Assistance Act of 2000.  The 
letter requested all treatment information from the veteran 
regarding his cervical spine and right shoulder disorder.  

In April 2002, a hearing was held at the RO before a 
traveling member of the Board.  At the hearing, the veteran 
testified that he experienced neck and back pain during 
service, but that he did not seek treatment for these 
conditions.  He noted his complaints at the VA examination 
shortly after service.  The veteran also reported that his 
current symptoms are similar to the symptoms he had back 
then.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claim.  Pertinent 
medical records have been obtained, and the veteran has been 
provided with a VA medical examination.  The Board finds that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and the related companion VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A.  Cervical spine

The veteran served on active duty from February 1957 to 
February 1961 and from  August 1962 to August 1978.  His 
service medical records do not show a cervical spine 
disorder.  The veteran waived his discharge examination, but 
a physical examination report performed in November 1976 
noted normal findings concerning the spine and upper 
extremities.  This suggests that even if the veteran had some 
undocumented acute cervical spine problem in service, such 
resolved without residuals.

In September 1978, soon after his discharge from the service, 
the veteran filed a claim seeking service connection for 
arthritis and back trouble.  A VA examination performed in 
April 1979 noted normal physical and X-ray findings of the 
cervical spine.  The examination concluded that no arthritis 
was found.  It also failed to reveal any chronic cervical 
spine disorder.  The first objective medical evidence of a 
cervical spine disorder is not until about 20 years after 
service.  X-rays of the cervical spine in 1998 noted minimal 
osteopenia, and the 1999 VA examination included a diagnosis 
of cervical myalgia.  

Currently, the veteran's cervical spine disorder is diagnosed 
as cervical myalgia with bone demineralization.  The evidence 
shows that this condition was not present during service or 
for many years later, and the medical evidence does not link 
it to service.  Despite the veteran's contentions that his 
current cervical spine disorder is related to service, as a 
layman he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran's cervical spine disorder began years after his 
active duty and was not caused by any incident of service.  
This condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right shoulder 

The veteran's service medical records do not show complaints 
or findings of a right shoulder disorder.  The veteran waived 
his discharge examination; however, a November 1976 physical 
examination report noted normal findings concerning the upper 
extremities.  Following his discharge from the service, the 
veteran filed a claim seeking service connection for 
arthritis and back trouble; no reference to a right shoulder 
disorder was indicated.  The first medical evidence of a 
right shoulder disorder is not until about 20 years after 
service.  X-rays of the right shoulder in 1998 were normal.  
The 1999 VA examination included a diagnosis of right 
shoulder capsulitis.  

The evidence shows that the veteran's current right shoulder 
disorder was not present during service or for many years 
later, and the medical evidence does not link the condition 
to service.  Despite the veteran's contentions that his 
current right shoulder disorder is related to service, as a 
layman he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu, supra.

The weight of the credible evidence demonstrates that the 
veteran's current right shoulder disorder began years after 
his active duty and was not caused by any incident of 
service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a right shoulder disorder is denied.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

